DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

II.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Allowable Subject Matter
III.	Claims 4, 10, and 15 are objected to as being dependent upon a base claim rejected for double patenting, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

IV.	Claims 1-3, 5-9, 11-14, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,492,054 B2 in view of Pub. No.: US 2014/0142979 A1 to Mitsunaga.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,492,054 patent in view of Mitsunaga teach similar limitations on a system for providing help.
 For example:
Regarding claim 1 the 10,492,054 patent teaches a system for providing help (see the 10,492,054 patent, claim 11, col. 19, lines 17-18), the system comprising: means for a user to request help (see the 10,492,054 patent, claim 11, col. 19, lines 18-21, the digital assistant reads on means for a user to request help), the means for the user to request the help connected to a data network (see the 10,492,054 patent, claim 11, col. 19, lines 21-25, the digital assistant connects with a mobile hotspot which is preprogrammed to connect to a server and this reads on the means for the user to request the help connected to a data network); when a request for the help is made, a transaction is sent from the means for the user to request the help to a call center server (see the 10,492,054 patent, claim 1, col. 19, lines 33-35 and col. 20, lines 1-2, after a specific utterance is detected by the digital assistant, the digital assistant initiates a request for help and a call is made to the server); responsive to receiving the request for the help, the call center server uses a source address of the transaction to correlate the request for help to the user of the system for providing help (see the 10,492,054 patent, claim 11, col. 19, lines 33-35 and col. 20, lines 1-5, the server recognizes the unique user phone number and assigns an agent computer and forwards the request for help),
The claims of the 10,492,054 patent do not specifically teach the call center server accesses medical information of the user, and the call center server opens a dialog on an agent computer that is 
Mitsunaga teaches accessing medical information of a user, and opening a dialog on an agent computer, the dialog including at least some of the medical information of the user (see paragraph [0028], A website is used to retrieve medical information that is associated with an user and stored on a remote server.  The medical information is downloaded from a server and then displayed on a smart phone and this reads on accessing medical information of a user, and opening a dialog on an agent computer, the dialog including at least some of the medical information of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 10,492,054 patent adapt to include the call center server accesses medical information of the user, and the call center server opens a dialog on an agent computer that is connected to the call center server, the dialog including at least some of the medical information of the user because accessing the medical information of the user would provide for efficient and timely help to the user (see Mitsunaga, paragraph [0007]).
Claims 2, 8 are rejected for double patenting as well by claim 11 of the 10,492,054 patent in view of Mitsunaga.
Claims 3, 9, 14 are rejected for double patenting as well by claim 11 of the 10,492,054 patent in view of Mitsunaga.
Claims 5, 11, 16 are rejected for double patenting as well by claim 11 of the 10,492,054 patent in view of Mitsunaga (see Mitsunaga, paragraph [0029]).
Claims 6, 12, 17 are rejected for double patenting as well by claim 11 of the 10,492,054 patent in view of Mitsunaga (see Mitsunaga, paragraph [0029]).
Claims 7, 13 are rejected for double patenting as well by claim 11 of the 10,492,054 patent in view of Mitsunaga (see Mitsunaga, paragraph [0029]).


 For example:
Regarding claim 1 the 10,674,014 patent teaches a system for providing help (see the 10,674,014 patent, claim 11, col. 22, lines 22-23), the system comprising: means for a user to request help (see the 10,674,014 patent, claim 11, col. 22, lines 22-25, the digital assistant reads on means for a user to request help), the means for the user to request the help connected to a data network (see the 10,674,014 patent, claim 11, col. 22, lines 27-28 & 30-31, the digital assistant connects with a mobile hotspot which is preprogrammed to connect to a server and this reads on the means for the user to request the help connected to a data network); when a request for the help is made, a transaction is sent from the means for the user to request the help to a call center server (see the 10,674,014 patent, claim 11, col. 22, lines 27-28 & 30-31, after a specific utterance is detected by the digital assistant, the digital assistant initiates a request for help and a call is made to the server); responsive to receiving the request for the help, the call center server uses a source address of the transaction to correlate the request for help to the user of the system for providing help (see the 10,674,014 patent, claim 11, col. 22, lines 43-50, the server recognizes the unique user phone number and assigns an agent computer and forwards the request for help),
The claims of the 10,674,014 patent do not specifically teach the call center server accesses medical information of the user, and the call center server opens a dialog on an agent computer that is connected to the call center server, the dialog including at least some of the medical information of the user.
A website is used to retrieve medical information that is associated with an user and stored on a remote server.  The medical information is downloaded from a server and then displayed on a smart phone and this reads on accessing medical information of a user, and opening a dialog on an agent computer, the dialog including at least some of the medical information of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 10,674,014 patent adapt to include the call center server accesses medical information of the user, and the call center server opens a dialog on an agent computer that is connected to the call center server, the dialog including at least some of the medical information of the user because accessing the medical information of the user would provide for efficient and timely help to the user (see Mitsunaga, paragraph [0007]).
Claims 2, 8 are rejected for double patenting as well by claim 11 of the 10,674,014 patent in view of Mitsunaga.
Claims 3, 9, 14 are rejected for double patenting as well by claim 11 of the 10,674,014 patent in view of Mitsunaga.
Claims 5, 11, 16 are rejected for double patenting as well by claim 11 of the 10,674,014 patent in view of Mitsunaga (see Mitsunaga, paragraph [0029]).
Claims 6, 12, 17 are rejected for double patenting as well by claim 11 of the 10,674,014 patent in view of Mitsunaga (see Mitsunaga, paragraph [0029]).
Claims 7, 13 are rejected for double patenting as well by claim 11 of the 10,674,014 patent in view of Mitsunaga (see Mitsunaga, paragraph [0029]).

VI.	Claims 1-3, 5-9, 11-14, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,044,364 in view of Pub. No.: US 2014/0142979 A1 to Mitsunaga.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,044,364 patent in view of Mitsunaga teach similar limitations on a system for providing help.
 For example:
Regarding claim 1 the 11,044,364 patent teaches a system for providing help (see the 11,044,364 patent, claim 13, col. 26, lines 11-12), the system comprising: means for a user to request help (see the 11,044,364 patent, claim 13, col. 26, lines 21-29, the digital assistant reads on means for a user to request help), the means for the user to request the help connected to a data network (see the 11,044,364 patent, claim 13, col. 22, lines 21-29, the digital assistant connects with a mobile hotspot which is preprogrammed to connect to a server and this reads on the means for the user to request the help connected to a data network); when a request for the help is made, a transaction is sent from the means for the user to request the help to a call center server (see the 11,044,364 patent, claim 13, col. 26, lines 27-33, after a specific utterance is detected by the digital assistant, the digital assistant initiates a request for help and a call is made to the server); responsive to receiving the request for the help, the call center server uses a source address of the transaction to correlate the request for help to the user of the system for providing help (see the 11,044,364 patent, claim 13, col. 26, lines 27-33, the server recognizes the unique user phone number and assigns an agent computer and forwards the request for help),
The claims of the 11,044,364 patent do not specifically teach the call center server accesses medical information of the user, and the call center server opens a dialog on an agent computer that is connected to the call center server, the dialog including at least some of the medical information of the user.
A website is used to retrieve medical information that is associated with an user and stored on a remote server.  The medical information is downloaded from a server and then displayed on a smart phone and this reads on accessing medical information of a user, and opening a dialog on an agent computer, the dialog including at least some of the medical information of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 11,044,364 patent adapt to include the call center server accesses medical information of the user, and the call center server opens a dialog on an agent computer that is connected to the call center server, the dialog including at least some of the medical information of the user because accessing the medical information of the user would provide for efficient and timely help to the user (see Mitsunaga, paragraph [0007]).
Claims 2, 8 are rejected for double patenting as well by claim 13 of the 11,044,364 patent in view of Mitsunaga.
Claims 3, 9, 14 are rejected for double patenting as well by claim 13 of the 11,044,364 patent in view of Mitsunaga.
Claims 5, 11, 16 are rejected for double patenting as well by claim 13 of the 11,044,364 patent in view of Mitsunaga (see Mitsunaga, paragraph [0029]).
Claims 6, 12, 17 are rejected for double patenting as well by claim 13 of the 11,044,364 patent in view of Mitsunaga (see Mitsunaga, paragraph [0029]).
Claims 7, 13 are rejected for double patenting as well by claim 13 of the 11,044,364 patent in view of Mitsunaga (see Mitsunaga, paragraph [0029]).

VII.	Claims 1-3, 5-9, 11-14, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 4 of copending Application No. 17/091,465 in view of Pub. No.: US 2014/0142979 A1 to Mitsunaga.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 17/091,465 application in view of Mitsunaga teach similar limitations on a system for providing help.
 For example:
Regarding claim 1 the 17/191,465 application teaches a system for providing help, the system comprising: means for a user to request help, the means for the user to request the help connected to a data network; when a request for the help is made, a transaction is sent from the means for the user to request the help to a call center server; responsive to receiving the request for the help, the call center server uses a source address of the transaction (see the 17/191,465 application, claim 1) to correlate the request for help to the user of the system for providing help (see the 17/191,465 application, claim 4).
The claims of the 17/191,465 application do not specifically teach the call center server accesses medical information of the user, and the call center server opens a dialog on an agent computer that is connected to the call center server, the dialog including at least some of the medical information of the user.
Mitsunaga teaches accessing medical information of a user, and opening a dialog on an agent computer, the dialog including at least some of the medical information of the user (see paragraph [0028], A website is used to retrieve medical information that is associated with an user and stored on a remote server.  The medical information is downloaded from a server and then displayed on a smart phone and this reads on accessing medical information of a user, and opening a dialog on an agent computer, the dialog including at least some of the medical information of the user).

Claims 2, 8 are rejected for double patenting as well by claim 1 and claim 4 of the 17/191,465 application in view of Mitsunaga.
Claims 3, 9, 14 are rejected for double patenting as well by claim 1 and claim 4 of the 17/191,465 application in view of Mitsunaga.
Claims 5, 11, 16 are rejected for double patenting as well by claim 1 and claim 4 of the 17/191,465 application in view of Mitsunaga (see Mitsunaga, paragraph [0029]).
Claims 6, 12, 17 are rejected for double patenting as well by claim 1 and claim 4 of the 17/191,465 application in view of Mitsunaga (see Mitsunaga, paragraph [0029]).
Claims 7, 13 are rejected for double patenting as well by claim 1 and claim 4 of the 17/191,465 application in view of Mitsunaga (see Mitsunaga, paragraph [0029]).
This is a provisional nonstatutory double patenting rejection.

Conclusion
VIII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
March 7, 2022